Appeal by the defendant from judgment of the County Court, Westchester County (Adler, J.), rendered January 9, 2003, convicting him of criminal possession of a controlled substance in the second degree, criminal possession of a controlled substance in the third degree, endangering the welfare of a child, and violation of Vehicle and Traffic Law § 1229-c (1), upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the police officer’s testimony at the suppression hearing was properly found to be credible. “The factual findings and credibility determinations of a hearing court are entitled to great deference on appeal and *676will not be disturbed unless clearly unsupported by the record” (People v Cameron, 6 AD3d 546, 546 [2004]; see People v Chapman, 277 AD2d 392 [2000]; People v Johnson, 255 AD2d 456 [1998]). The record supports the County Court’s determination to credit the police officer’s testimony, which indicated that there was probable cause for both the initial stop and subsequent search of the defendant’s vehicle (see People v Dolly, 12 AD3d 1157 [2004]; People v Pierre, 8 AD3d 904, 905 [2004]; People v Vazquez, 229 AD2d 997 [1996]; see also People v Morgan, 10 AD3d 369 [2004]). Consequently, the County Court properly denied suppression (see People v Denson, 222 AD2d 691 [1995]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Prudenti, P.J., Adams, Rivera and Fisher, JJ., concur.